Citation Nr: 9907301	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-11709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) in part from a November 1996 RO decision which 
increased the rating for PTSD from 10 percent to 30 percent; 
an October 1997 RO decision further increased the PTSD rating 
to 50 percent; and the veteran appeals for a higher rating.  
He also appeals a January 1998 RO decision which denied a 
TDIU rating.  The veteran testified at a Board hearing at the 
RO in November 1998.


REMAND

The veteran's claims for an increase in a 50 percent rating 
for PTSD and for a TDIU rating are well grounded, meaning 
plausible, and the file indicates there is a further VA duty 
to assist him in developing his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In his July 1998 substantive appeal and at his November 1998 
Board hearing, the veteran requested that additional VA 
treatment records be obtained, and the Board agrees that such 
development is warranted.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  At 
his Board hearing, he also indicated Social Security 
Administrations (SSA) disability benefits had been awarded in 
the recent past and that such benefits were based on his 
PTSD.  The SSA records should be obtained.  Murincsak, supra.  
The last VA psychiatric examination for compensation purposes 
was in April 1997, about two years ago; there is later 
evidence of PTSD treatment, including VA hospitalization from 
January to March 1998; and the veteran asserts his condition 
has worsened.  Given these circumstances, a current VA 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
disability benefits, and a copy of the 
SSA decision awarding such benefits.

2.  The RO should obtain copies of all VA 
inpatient and outpatient psychiatric 
treatment records since March 1998.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the doctor.  
All findings necessary for rating PTSD 
should be set forth in detail.  The 
doctor should assess the extent to which 
PTSD interferes with employability; a 
Global Assessment of Functioning score 
should be assigned and explained.

4.  Thereafter, the RO should review the 
claims for an increase in the 50 percent 
rating for PTSD and for a TDIU rating.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


